DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly, confusingly worded and/or lack proper antecedent basis:	

Regarding claim1, line 2 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
“their”, “it” , and “whose” recited in claims 1 and 3,The claim(s) are narrative in form and replete with indefinite language.
“their”, “it” , and “whose” recited in claims 1 and 3. Lack proper antecedent basis and are indefinite because the limitation is not positively recited.
“An” instead of “The “ is recited. The preambles of independent claims 2-5 lack proper antecedent basis. 
“each cylinder “ in claim 1, line 8 and claim 2. Line 2. This has been previously mentioned and does not have proper antecedent basis.
“that substantially corresponds to the center-to-center distance between the lens receptacles formed in eyeglass frame blank to be finished,” is recited in claim 1 , lines 7-8. The workpiece changes in shape size and position so this relationships cannot be varied because it is not constant. Therefore the limitation is indefinite. 
“such a shape” in claim 1 , line 15. What is such a shape this is indefinite because nothing is defined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  No modifications to the actual device have been made a micometric displacement device is being used with the invention that is not even invented.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The slide projects radially from the piston and cylinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawakami 8517360 and Yonezawa et al 8366090 disclose a frustoconical piston and cylinder but no slide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEE D. WILSON
Examiner
Art Unit 3723



LDW/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 19, 2021